                                       Case 3:14-cr-00175-WHA Document 1298 Filed 02/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                            No. CR 14-00175 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            REQUEST FOR FILING
                                       COMPANY,
                                  14
                                                     Defendant.
                                  15

                                  16

                                  17        The offender shall please file with the Court its recently-released Wildfire Mitigation
                                  18   Plan for 2021 no later than FEBRUARY 11, 2021 AT NOON.
                                  19

                                  20        IT IS SO ORDERED.
                                  21

                                  22   Dated: February 9, 2021.
                                  23

                                  24
                                                                                             WILLIAM ALSUP
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
